Case 2:19-cv-00048-NDF Document 103-2 Filed 07/31/20 Page 1 of 4
                     Biles v. Schneider 002374




                    Biles v. Schneider 002374
Case 2:19-cv-00048-NDF Document 103-2 Filed 07/31/20 Page 2 of 4
                     Biles v. Schneider 002375




                    Biles v. Schneider 002375
Case 2:19-cv-00048-NDF Document 103-2 Filed 07/31/20 Page 3 of 4
                     Biles v. Schneider 002376




                    Biles v. Schneider 002376
Case 2:19-cv-00048-NDF Document 103-2 Filed 07/31/20 Page 4 of 4
                     Biles v. Schneider 002377




                    Biles v. Schneider 002377
